         Case 1:18-cv-01862-RDM Document 25 Filed 07/31/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CITIZENS UNITED,                   )
                                   )
               Plaintiff,          )
                                   )
          v.                       )                       Civil No. 18-1862-RDM
                                   )
UNITED STATES DEPARTMENT OF STATE, )
                                   )
               Defendant.          )


           PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                 IN OPPOSITION TO DEFENDANT’S RENEWED
                     MOTION FOR SUMMARY JUDGMENT

                                      INTRODUCTION

       This Court’s May 19, 2020 Memorandum Opinion granting in part and denying in part

the defendant’s cross-motion for summary judgment ordered the defendant to provide a more

detailed explanation of partial withholdings on Documents 4 and 9. With respect to Document

7, which was withheld in full, the Court ordered defendant to provide a supplemental

declaration regarding segregability or in the alternative to submit the document for in camera

review. On July 27, 2020, defendant filed a renewed motion for summary judgment (“MSJ”),

seeking to resolve the remaining issues.
         Case 1:18-cv-01862-RDM Document 25 Filed 07/31/20 Page 2 of 7




                                               2

                                           ARGUMENT

I.     DOCUMENTS 4 AND 9 SHOULD BE PROVIDED TO THE COURT FOR IN
       CAMERA REVIEW.

       A.      Documents Evidencing the Engagement of Christopher Steele Should Be
               Reviewed by the Court In Camera.

       Defendant now explains that some of its redactions on Documents 4 and 9 relate to

“non-public information about the engagement of an intelligence source (Steele) by the FBI,

including where and when that engagement occurred.” MSJ at 4. Plaintiff acknowledges,

with respect to the exemptions claimed, deference is provided by courts to government

declarations explaining the content of documents, but here there are other factors.

       There is already public information regarding Steele’s “engagement” by the FBI. The

FBI uses the term “engagement” but public records reveal confusion about the true nature of

the relationship. On one hand, the FBI said Steele was a CHS (“confidential human source);

on the other hand, Steele said it was a contractual relationship. See OIG Report at 88. Either

way, the FBI has acknowledged that the relationship was “unorthodox and groundbreaking.”

Id.

       Plaintiff urges the Court to deny the motion for summary judgment and direct the

defendant to provide the documents for in camera review to ensure that the withheld

information is not similar to what has already been disclosed in the DOJ OIG Report on FISA

abuse and are properly being withheld. The Second Seidel Declaration indicates that the FBI

stands ready to provide the unredacted documents to the Court for in camera review if the

Court so desires. Plaintiff submits that in camera review of these brief passages would quickly

resolve the current issues in this case.
           Case 1:18-cv-01862-RDM Document 25 Filed 07/31/20 Page 3 of 7




                                                3

       B.      The Information about the Third-party Intelligence Source Should Be
               Reviewed by the Court In Camera.

       Defendant also renews its withholding of two related portions of Documents 4 and 9

under Exemptions 3 and 7(E) to protect “non-public information about an intelligence source.”

MSJ at 11-12. Plaintiff does not believe that the protection of intelligence sources extends to

the protection of persons pushing political opposition research about a presidential candidate in

an effort to influence a presidential election. Accordingly, plaintiff urges the Court to conduct

an in camera review of the two brief redactions to ensure that the redactions are being properly

withheld.

II.    THE COURT SHOULD REQUIRE DOCUMENT 7 BE PRESENTED FOR IN
       CAMERA REVIEW.

       The Court’s Memorandum Opinion identified three reasons why defendant had not, at

that point, borne its burden to demonstrate that no meaningful, non-exempt information in

Document 7 could be segregated and released. Defendant’s renewed motion and declarations

attempt to supplement prior filings to address the Court’s concerns. However, defendant’s

filings actually raise new questions that must be answered before the Court is able to make a

proper determination. At this point, plaintiff believes the best approach is for the Court to

review Document 7 in camera.

       Defendant now explains that Document 7:

       •       is a research document;
       •       was prepared by a third party, and not at the request or tasking of the FBI;
       •       is about a technical issue;
       •       was acquired by a different third party;
       •       comes from a limited access website, not accessible to the general public; and
       •       is related to the FBI’s investigation into Russian interference in the 2016
               Presidential election. [MSJ at 13-14.]
           Case 1:18-cv-01862-RDM Document 25 Filed 07/31/20 Page 4 of 7




                                                 4

The FBI continues to claim that the entire document is exempt pursuant to Exemption 3

because it would reveal “the specific research at issue” and would risk “revelation of the

intelligence source.” MSJ at 13-14. However, enough is now known to refute the FBI’s

claims.

          Document 7 appears to have been in the public domain since the fall of 2016. See

Second Declaration of Jeremiah L. Morgan (“2d Morgan Decl.”) ¶ 6. The document appears

to have been the foundational basis for a news article posted on October 31, 2016, and the

timing strongly indicates that its release to the press was intentionally designed to effect the

outcome of the 2016 presidential election. See F. Foer, “Was a Trump Server Communicating

with Russia?” Slate.com (Oct. 31, 2016). The timing of that news article clearly establishes

that some, if not all, of the withheld information from Document 7 was never “non-public

information” as the FBI claims, because it was provided to news outlets around the same time

that it was submitted to the State Department.

          Also contrary to the defendant’s assertions, the DOJ OIG has publicly explained the

nature of the research in Document 7:

          Two days after the meeting with Steele, Kavalec emailed an FBI CD Section
          Chief [Stephen Laycock] a document that Kavalec received from [Jonathan]
          Winer discussing allegations about a linkage between [Russian] Alfa Bank and
          the Trump campaign, a topic that was discussed at the October 11 meeting.
          Kavalec advised the FBI Section Chief in the email that the information related
          to an investigation that Steele’s firm had been conducting. The Section Chief
          forwarded the document to SSA 1 the same day. [OIG report at 119 (Dec.
          2019) (footnote omitted) (emphasis added).]

Document 7 apparently includes information purporting to analyze network logs between a

presidential candidate’s organization and a Russian bank. See 2d Morgan Decl. ¶ 3. Indeed,
            Case 1:18-cv-01862-RDM Document 25 Filed 07/31/20 Page 5 of 7




                                                5

the “specific research at issue” is no secret, but has been widely publicized since October 31,

2016.

        Furthermore, the information being protected was, at best, inaccurate. See 2d Morgan

Decl. ¶ 4. As the DOJ Inspector General concluded, “The FBI investigated whether there

were cyber links between the Trump Organization and Alfa Bank, but had concluded by early

February 2017 that there were no such links.” IG Report at 119, n.259. The New York Times

reported on November 1, 2016 that the information had been already determined to be not

credible by the FBI and the broader intelligence community.1

        Insofar as the five-page document contains some or all of the information in Exhibit B,

that portion about the FBI’s investigation is already available to the public, and does not

disclose intelligence/investigative methods that are not already known to anyone with internet

access and a web browser. See 2d Morgan Decl. ¶ 5. That information lost its non-public

nature, and as such, that information is segregable.

        With respect to revealing intelligence sources, it is known that some of the “research”

connected to Document 7 was in the possession of an attorney with a law firm that represented

the 2016 Democratic presidential nominee as early as the summer of 2016 — who testified that

he had provided such similar information to the FBI in September 2016, prior to the State

Department sending it to the FBI.2 Thus, if the third-party source that could be identified from



        1
         See E. Lichtblau & S.L. Myers, “Investigating Donald Trump, F.B.I. Sees No Clear
Link to Russia,” The New York Times (Nov. 1, 2016).
        2
         See House, Permanent Select Committee on Intelligence, Interview transcript (Dec.
18, 2017) at 54-57.
         Case 1:18-cv-01862-RDM Document 25 Filed 07/31/20 Page 6 of 7




                                                6

Document 7 is that attorney, then it would not reveal non-public information about whoever

the intelligence source was that was trying to run political opposition research through the State

Department.

       Even though much is known about Document 7, it would have great significance for the

American people to know exactly what information on the Trump campaign was being

collected, used by, and shared by senior Obama administration officials in the United States

State Department and distributed to peers, in the days immediately before the 2016 presidential

election. There is a keen public interest in knowing who interfered with the 2016 presidential

election — both from outside the United States and from those who served at the highest levels

of our federal government.

       The Court should order the defendant to provide Document 7 for in camera review to

determine for itself whether the government’s assertions are accurate. For the reasons above,

it appears clear that at least some portion of the document is not exempt from disclosure under

Exemption 3.

                                        CONCLUSION

       For the foregoing reasons, defendant’s motion for summary judgment should be denied,

and the Court should order defendant to provide Documents 4, 7, and 9 in their entirety, to the

Court for in camera review.
        Case 1:18-cv-01862-RDM Document 25 Filed 07/31/20 Page 7 of 7




                                      7

                                          Respectfully submitted,


                                            /s/
                                          Jeremiah L. Morgan
                                          (D.C. Bar No. 1012943)
                                          William J. Olson
                                          (D.C. Bar No. 233833)
                                          Robert J. Olson
                                          (D.C. Bar No. 1029318)
                                          William J. Olson, P.C.
                                          370 Maple Avenue West, Suite 4
                                          Vienna, VA 22180-5615
                                          703-356-5070 (telephone)
                                          703-356-5085 (fax)
                                          wjo@mindspring.com (email)

                                          Counsel for Plaintiff
Dated: July 31, 2020                      CITIZENS UNITED
